      Case 4:19-cv-02935-HSG Document 122 Filed 05/18/20 Page 1 of 6



 1   Lisa R. Bugni (SBN 323962)
     lbugni@kslaw.com
 2   KING & SPALDING LLP
     101 Second Street, Suite 2300
 3   San Francisco, CA 94105
     Telephone: 415-318-1234
 4
     Attorneys for Defendant
 5   PricewaterhouseCoopers LLP

 6

 7                                UNITED STATES DISTRICT COURT

 8                            NORTHERN DISTRICT OF CALIFORNIA

 9

10    JAMES EVERETT HUNT, Individually and          Lead Case No. 4:19-cv-02935-HSG
      on Behalf of All Others Similarly Situated,
11                                                  CLASS ACTION
                    Lead Plaintiff,
12                                                  STIPULATION AND [PROPOSED] ORDER
             vs.                                    REGARDING SCHEDULE FOR
13                                                  DEFENDANTS’ RESPONSES TO SECOND
      BLOOM ENERGY CORPORATION, et al.,             AMENDED COMPLAINT
14
                    Defendants.                     Assigned to: Honorable Haywood S. Gilliam, Jr.
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                          STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULE
                                       CASE NO. 4:19-CV-02935-HSG
      Case 4:19-cv-02935-HSG Document 122 Filed 05/18/20 Page 2 of 6



 1                                            STIPULATION

 2          Pursuant to Civil Local Rule 7-12, this stipulation and proposed order is submitted by:

 3               x   Lead Plaintiff James Everett Hunt (“Lead Plaintiff”);

 4               x   Defendants Bloom Energy Corporation, KR Sridhar, Randy Furr, L. John Doerr,

 5                   Colin L. Powell, Scott Sandell, Peter Teti, Eddy Zervigon, Mary K. Bush, Kelly

 6                   A. Ayotte (the “Bloom Energy Defendants”);

 7               x   J.P. Morgan Securities LLC, Morgan Stanley & Co. LLC, Credit Suisse Securities

 8                   (USA) LLC, KeyBanc Capital Markets Inc., Merrill Lynch, Pierce, Fenner &

 9                   Smith Incorporated, Cowen & Company, LLC, HSBC Securities (USA) Inc.,

10                   Oppenheimer & Co. Inc., Raymond James & Associates, Inc., and Robert W.

11                   Baird & Co. Incorporated (the “Underwriter Defendants”); and

12               x   PricewaterhouseCoopers LLP (“PwC,” and together with the Bloom Energy

13                   Defendants and Underwriter Defendants, “Defendants”).

14      WHEREAS:

15          1.       On May 28, 2019, Elissa M. Roberts filed a federal securities class action in the

16   above-captioned matter in the United States District Court, Northern District of California

17   against the Bloom Energy Defendants.

18          2.       On September 3, 2019, following the briefing of lead plaintiff motions, the Hon.

19   William H. Orrick appointed James Everett Hunt as Lead Plaintiff and Levi & Korsinsky, LLP

20   as Lead Counsel (ECF No. 39).

21          3.       On November 4, 2019, Lead Plaintiff filed the Amended Complaint for Violations

22   of the Federal Securities Laws (the “Amended Complaint”) (ECF No. 49). The Amended

23   Complaint alleged violations of the federal securities laws under Sections 11 and 15 of the

24   Securities Act of 1933 and Sections 10(b) and 20(a) of the Securities Exchange Act of 1934

25   against the Bloom Energy Defendants and named the Underwriter Defendants as defendants only

26   under Section 11.

27          4.       On April 14, 2020, the parties filed a stipulation and proposed order extending the

28   deadline to file a second amended complaint and responses (ECF No. 111), which the Court

                                                      1
                                  STIPULATION AND ORDER REGARDING SCHEDULE
                                          CASE NO. 4:19-CV-02935-HSG
      Case 4:19-cv-02935-HSG Document 122 Filed 05/18/20 Page 3 of 6




 1   granted on April 15, 2020 (ECF No. 112).

 2          5.      On April 21, 2020, Lead Plaintiff filed a Second Amended Complaint for

 3   Violations of the Federal Securities Laws (the “Second Amended Complaint”) (ECF No. 113)

 4   and named PwC as a defendant only under Section 11, in addition to the previously asserted

 5   claims against the Bloom Energy Defendants and the Underwriter Defendants.

 6          6.      Having just been named as a defendant in the action, PwC has requested

 7   additional time to respond to the Second Amended Complaint. The Bloom Energy Defendants

 8   and Underwriter Defendants have requested the same extension so that all Defendants will be on

 9 the same schedule for responding to the Second Amended Complaint. Lead Plaintiff does not

10 oppose Defendants’ request.

11          IT IS THEREFORE STIPULATED AND AGREED by Lead Plaintiff and Defendants

12 that, subject to the Court’s approval:

13          1. The parties’ April 14, 2020 stipulation (Dkt No. 111) and the Court’s April 15, 2020

14               order granting that stipulation (Dkt No. 112) are vacated, and Defendants’ obligations

15               to respond to Lead Plaintiff’s Second Amended Complaint are instead governed by

16               the following provision:

17          2. Defendants will answer or move to dismiss the Second Amended Complaint by July

18               1, 2020;

19          3. If one or more Defendants move to dismiss the Second Amended Complaint, Lead

20               Plaintiff will oppose the motions by August 17, 2020, and moving Defendants will

21               submit replies in further support of the motions by September 16, 2020.

22   IT IS SO STIPULATED.

23   Date: May 15, 2020                               By: /s/ Adam M. Apton
                                                      Adam M. Apton (SBN 316506)
24                                                    aapton@zlk.com
                                                      Adam C. McCall (SBN 302130)
25                                                    amccall@zlk.com
                                                      LEVI & KORSINSKY, LLP
26                                                    388 Market Street, Suite 1300
                                                      San Francisco, CA 94111
27                                                    Telephone: 415-373-1671
28
                                                     2
                                 STIPULATION AND ORDER REGARDING SCHEDULE
                                         CASE NO. 4:19-CV-02935-HSG
      Case 4:19-cv-02935-HSG Document 122 Filed 05/18/20 Page 4 of 6




 1                                            Nichols I. Porritt (admitted pro hac vice)
                                              nporritt@zlk.com
 2                                            LEVI & KORSINSKY, LLP
                                              1101 30th Street N.W., Suite 115
 3                                            Washington, D.C. 20009

 4                                            Attorneys for Lead Plaintiff

 5

 6 Date: May 15, 2020                         By: /s/ Sara B. Brody
                                              Sara B. Brody (SBN 130222)
 7                                            sbrody@sidley.com
                                              SIDLEY AUSTIN LLP
 8                                            555 California Street, Suite 2000
                                              San Francisco, CA 94104
 9                                            Telephone: 415-772-1279

10                                            Matthew J. Dolan (SBN 291150)
                                              mdolan@sidley.com
11                                            SIDLEY AUSTIN LLP
                                              1001 Page Mill Road, Building 1
12                                            Palo Alto, CA 94304
                                              Telephone: 650-565-7106
13
                                              Robin Wechkin (pro hac vice pending)
14                                            rwechkin@sidley.com
                                              SIDLEY AUSTIN LLP
15                                            1420 Fifth Avenue, Suite 1400
                                              Seattle, WA 98101
16                                            Telephone: 415-439-1799

17                                            Attorneys for the Bloom Energy Defendants

18

19   Date: May 15, 2020                       By: /s/ Charlene S. Shimada
                                              Charlene S. Shimada
20                                            charlene.shimada@morganlewis.com
                                              Morgan Lewis & Bockius, LLP
21                                            One Market, Spear Street Tower
                                              San Francisco, California 94105
22                                            Telephone: 415-442-1475

23                                            Attorneys for J.P. Morgan Securities LLC,
                                              Morgan Stanley & Co. LLC, Credit Suisse
24                                            Securities (USA) LLC, KeyBanc Capital
                                              Markets Inc., Merrill Lynch, Pierce, Fenner &
25                                            Smith Incorporated, Cowen & Company, LLC,
                                              HSBC Securities (USA) Inc., Oppenheimer &
26                                            Co. Inc., Raymond James & Associates, Inc.,
                                              and Robert W. Baird & Co. Incorporated
27

28
                                             3
                          STIPULATION AND ORDER REGARDING SCHEDULE
                                  CASE NO. 4:19-CV-02935-HSG
      Case 4:19-cv-02935-HSG Document 122 Filed 05/18/20 Page 5 of 6




 1
     Date: May 15, 2020                       By: /s/ Lisa R. Bugni
 2                                            Lisa R. Bugni (SBN 323962)
                                              lbugni@kslaw.com
 3                                            KING & SPALDING LLP
                                              101 Second Street Suite 2300
 4                                            San Francisco, California 94105
                                              Telephone: 415-318-1234
 5
                                              Attorneys for PricewaterhouseCoopers LLP
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             4
                          STIPULATION AND ORDER REGARDING SCHEDULE
                                  CASE NO. 4:19-CV-02935-HSG
     Case 4:19-cv-02935-HSG Document 122 Filed 05/18/20 Page 6 of 6




 1                                        [PROPOSED] ORDER
 2 Pursuant to the parties’ stipulation, and for good cause shown, IT IS SO ORDERED that:

 3      1.     The parties’ April 14, 2020 stipulation (Dkt No. 111) and the Court’s April 15, 2020

 4             order granting that stipulation (Dkt No. 112) are vacated, and Defendants’ obligations

 5             to respond to Lead Plaintiff’s Second Amended Complaint are instead governed by

 6             the following provision:

 7      2.     Defendants will answer or move to dismiss the Second Amended Complaint by July

 8             1, 2020;

 9      3.     If one or more Defendants move to dismiss the Second Amended Complaint, Lead

10             Plaintiff will oppose the motions by August 17, 2020, and moving Defendants will

11             submit replies in further support of the motions by September 16, 2020.

12

13

14
     DATED: ___________,
             5/18/2020 2020                         By:
15                                                        Honorable Haywood S. Gilliam, Jr.
                                                          United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   5
                               STIPULATION AND ORDER REGARDING SCHEDULE
                                       CASE NO. 4:19-CV-02935-HSG
